Title: From James Madison to James Monroe, 4 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier May 4. 1815
                    
                    I return the letter from De Kanzow. Do on the subject what you think best. If the exequatur be granted it would be well that it be understood as an ad interim one, untill the Swedish Govt. make an appointment conformable to our rule. I enclose for your perusal a letter from Dickins. It may be worth while to ascertain the individual to whose change in his favor he refers, (probably Genl. Smith) and the extent of the change. Such a basis might, especially if otherwise aided, justify another nomination to some place or other, if found to be expedient in itself.
                    I have just dropt a few lines to Mr. Dallas on the subject of those by the last mail to you. Will it not be well to call the attention of Baker to the delays in surrendering the Posts, for which provisional orders ought to have accompanied the Treaty; and to impress him distinctly with the wishes of this Country 1. to avoid the collisions which may result from a war in Europe, by amicable arrangements. 2. to encounter them again, if the causes be repeated. His representations to his Govt. may be useful; and if made in the spirit of your disclosures to him, may be critical in point of time; as he is doubtless in rapid communication with his Govt.
                    I learn from a letter from Col: Js. Taylor of Kentucky, that Genl. McArthur would probably be gratified with employment under the Commn. for the line between U. S. & Canada, as a Surveyor, if such an one shd. be wanted. I do not know that we have any thing to do with it.
                    Be so good as to have the inclosed letter for Mr. Baker forwarded from the Dept. of State. It is from the mother of Mrs. Baker, which sufficiently recommends attention to it. Yrs. affy
                    
                        
                            James Madison
                        
                    
                